DETAILED ACTION

The amendment filed on November 24, 2020 has been entered.

Claim Rejections - 35 USC § 112(a)/1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 31-35 and 42-47 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure does not appear to provide support for the recitation
“extend the band cutter shaft out from the band cutter sleeve such that the cutting instrument secured to the band cutter shaft is moved away from the band cutter sleeve to enable the cutting instrument to cut the retaining band over a recess between adjacent strands of flexible pipe in the coil of flexible pipe”

claim 1, lines 15-19. Further, the original disclosure does not appear to provide support for the recitation
“extend the band cutter shaft out from the band cutter sleeve such that the cutting instrument secured to the band cutter shaft is moved away from the band cutter sleeve to enable the cutting instrument to cut a retaining band over a recess between adjacent strands of flexible pipe in a coil of flexible pipe”

as set forth in claim 42, lines 8-11.
Rather, the original disclosure provides support for the band cutter assembly 40 having a band cutter shaft 100 movable relative to the band cutter sleeve 90 either to a retracted position due to force on the cutter assembly from an outside entity (e.g., impact with a coil of flexible pipe) or to an extended position by the helical spring 80. The structure that performs the function of moving the cutter assembly including the cutting instrument to the coil is the band cutter apparatus 200 (e.g., see Fig. 10).
Additionally, the original disclosure does not appear to provide support for the functional recitation:
“to move the cutting instrument secured to the band cutter shaft away from the coil of flexible pipe”

as set forth in claim 1, lines 27-29; or for the functional recitation:
“to move the cutting instrument secured to the band cutter shaft away from the coil of flexible pipe”

as set forth in claim 42, lines 11-12.
Rather, support is provided for the retraction of the band cutter shaft 100 into the band cutter sleeve 90 occurring due to an outside force such as the force or the cutter assembly pressing against the coil. Again, the structure that performs the function of 
Additionally, the original disclosure does not provide support for the recitation “the first arm comprises a first cutting blade” as set forth in claim 1, lines 9-10 or for the recitation “the second arm comprises a second cutting blade” as set forth in claim 1, line 11.
Rather, support is provided for the blade 52 being disposed on the arm 50a, 50b as described in paragraph 0044, lines 6-8, and it is suggested to change the subject limitations to --a first cutting blade on the first arm-- and --a second cutting blade on the second arm--.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 31-35 and 42-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 11, the recitation “or both” renders the claim vague and indefinite as to what is being set forth, particularly as to what it refers since the first arm 
In claim 32, line 2, the recitation “the first cutting blade on the first arm” lacks positive antecedent basis, and is vague and indefinite since it is not clear how the first cutting blade can be both part of (i.e., see the “comprises” language in claim 1, line 9) and “on” the first arm, and it appears that the change suggested above for the corresponding rejection under 35 USC 112(a) of claim 1, lines 9-10 will obviate this issue; similarly in line 4, the recitation “the second cutting blade on the second arm” lacks positive antecedent basis, and is vague and indefinite since it is not clear how the second cutting blade can be both part of (i.e., see the “comprises” language in claim 1, line 11) and “on” the second arm, and it appears that the change suggested above for the corresponding rejection under 35 USC 112(a) of claim 1, line 11 will obviate this issue; in lines 5-6, the recitation “or both” renders the claim vague and indefinite as to what is being set forth, particularly as to what it refers since the cutting blade on the first arm and the second cutting blade on the second arm are both positively set forth, and thus it is not clear as to what “or both” refers.
In claim 33, line 3, the recitation “the first cutting blade on the first arm” lacks positive antecedent basis, and is vague and indefinite since it is not clear how the first cutting blade can be both part of (i.e., see the “comprises” language in claim 1, line 9) and “on” the first arm, and it appears that the change suggested above for the corresponding rejection under 35 USC 112(a) of claim 1, lines 9-10 will obviate this issue; similarly in line 4, the recitation “the second cutting blade on the second arm” lacks positive antecedent basis, and is vague and indefinite since it is not clear how the 
In claim 34, line 2, the recitation “the first cutting blade on the first arm” is vague and indefinite since it is not clear how the first cutting blade can be both part of (i.e., see the “comprises” language in claim 1, line 9) and “on” the first arm, and it appears that the change suggested above for the corresponding rejection under 35 USC 112(a) of claim 1, lines 9-10 will obviate this issue; similarly in line 4, the recitation “the second cutting blade on the second arm” is vague and indefinite since it is not clear how the second cutting blade can be both part of (i.e., see the “comprises” language in claim 1, line 11) and “on” the second arm, and it appears that the change suggested above for the corresponding rejection under 35 USC 112(a) of claim 1, line 11 will obviate this issue.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 42, 43, and 45-47, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over European Publication 2 353 808 (hereafter “EP ‘808) in view of Official notice as evidenced by Besthorne, pn 3,470,923.
Regarding claims 42, 43, and 47, EP ‘808 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a band cutter sleeve (e.g., 30; see Fig. 2) having a hollow interior;
a band cutter shaft (e.g., 46; see Fig. 2), wherein a distal end of the band cutter shaft is slidably disposed within the hollow interior of the band cutter sleeve (e.g., via 44); and
a cutting instrument (e.g., “B”) secured to a proximal end of the band cutter shaft, wherein the cutting instrument is generally horseshoe-shaped and the band cutter apparatus is configured to:
extend the band cutter shaft out from the band cutter sleeve such that the cutting instrument secured to the band cutter shaft is moved away from the band cutter sleeve (e.g., see paragraph 0034) to enable the cutting instrument to cut a retaining band over a recess between adjacent strands of flexible pipe in a coil of flexible pipe; and
retract the band cutter shaft into the band cutter sleeve (e.g., see paragraph 0034) to move the cutting instrument secured to the band cutter shaft away from the coil of flexible pipe;
[claim 43] wherein the cutting instrument comprises one or more cutting blades (e.g., “B”);
 [claim 47] wherein:
extending the band cutter shaft out from the band cutter sleeve moves the cutting instrument linearly away from the band cutter sleeve; and

Thus, EP ‘808 lacks the specific configuration of the cutting instrument as follows:
[from claim 42] wherein the cutting instrument is generally horseshoe-shaped.
However, the Examiner takes Official notice that such cutting instruments that are “generally horseshoe-shaped” are old and well known in the art and provide various well known benefits including facilitating multiple cutting operations simultaneously. As evidence in support of the taking of Official notice, Besthorne discloses one example of a generally U-shaped blade which is considered to be “generally horseshoe-shaped” for making two simultaneous cuts using a single cutting instrument. Therefore, it would have been obvious to one having ordinary skill in the art to provide such a “generally horseshoe-shaped” cutting instrument on the cutting device of EP ‘808 (which references the possibility of plural blades by referring to the blade B as “at least one blade”) to make two cuts simultaneously as a matter of gaining production efficiencies or the like.
Regarding claims 45 and 46, EP ‘808 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention but lacks:
	(a)	the specific configuration of the knife as follows:
[claim 45] wherein the cutting instrument comprises a cutting blade that has a straight section and a curved section; and
	(b)	the specific configuration of the knife mounting structure as follows:
[claim 46] wherein the band cutter shaft is secured in a gap that is formed in the cutting instrument.
Regarding (a), the Examiner takes Official notice that it is old and well known in the art to provide blades such as type of blade disclosed in EP ‘808, which has a straight section (e.g., the portion contacted by the lead line for “B” as viewed in Fig. 2), with a curved section to provide a desired cutting characteristic or to provide a cutting action at a specific location. As one example, conventional knives used to cut meat have a curved section at the tip to provide a desired progressive cutting action. Thus, while the blade of EP ‘808 provides a progressive cutting action, one having ordinary skill in the art would readily know that curved edge (i.e., a curved section) would provide a different type of progressive cutting action, wherein cutting may progress at different rates along the curved edge. Therefore, it would have been obvious to one having ordinary skill in the art to replace the straight section (e.g., the edge at C; see Fig. 2) with a curved section to gain the well known benefits including those described above.
Regarding (b), the Examiner takes Official notice that it is old and well known in the art to provide blades such as type of blade disclosed in EP ‘808 with a mounting structure that receives the shaft. For example, one having ordinary skill in the art knows that it is old and well known in the art to provide a tang on the knife (which tang is part of the knife/cutting instrument), wherein the tang has gapped mounting structures such as a hollow or forked-type receptacle, each of which includes such a gap, for receiving a 

Claims Not Rejected Over Prior Art
Claims 1, 2, 5, 31-35 and 44 are considered to read over the prior art of record because the prior art or record does not teach or suggest the claimed combination of features including the specific structure described above as being rejected over 35 USC 112(a)/1st paragraph. However, these claims cannot be considered to be “allowable” at this time due to the rejection(s) under 35 U.S.C. 112(a)/1st paragraph set forth in this Office action. Therefore, upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action, further consideration of these claims with respect to the prior art will be necessary.

Response to Arguments
Applicant's arguments filed November 24, 2020 directed to the rejections under 35 USC 112(a) have been fully considered but they are not entirely persuasive.
In the paragraph bridging pages 10-11 of the subject response, applicant argues that changing “assembly” to --apparatus-- sufficiently addresses the subject rejection. The Examiner respectfully disagrees. It is respectfully submitted that the structure that 
Similarly, in the second paragraph on page 11 of the subject response, applicant argues that changing “assembly” to --apparatus-- sufficiently addresses the subject rejection. The Examiner respectfully disagrees. It is respectfully submitted that there is no structure of the apparatus that retracts the band cutter shaft into the sleeve to move the cutting instrument away from the coil of flexible pipe. Rather, the band cutter shaft is retracted into the sleeve due to contact of the cutting instrument against the coil of flexible pipe.
Therefore, for at least the reasons described above, it is respectfully submitted that these rejections under 35 USC 112(a) must be maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        

cfd
March 12, 2021